Opinion filed May 31, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00353-CV
                                                    __________
 
               IN THE
INTEREST OF A.J.J. AND M.N.J., CHILDREN

 
                                   On
Appeal from the 106th District Court
 
                                                            Gaines
County, Texas
 
                                                Trial Court
Cause No. 11-04-16213
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Nicolas
Juarez is the appellant in this appeal.  He has filed a
motion to dismiss the appeal pursuant to Tex.
R. App. P. 42.1(a)(1).  In the motion, appellant states that he “no
longer wishes to appeal.”   Therefore, in accordance with appellant’s request, we
dismiss the appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
                                                                                                PER
CURIAM
 
May 31, 2012
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.